DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 06/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Chen et al (USP 8,030,304 B2), further in view of Trapp et al (Curr Opin Endocrinol Diabetes Obes, 2011 June, 18(3), 166-170) and further in view of Nella et al (J Clin Endocrinol Metab, December 2016, 101(12), 4690-4698).
Grigoriadis taught a method for reducing 17-OHP levels in a subject who has Congenital Adrenal Hyperplasia (CAH), said method comprising administering to the subject (human) a CRF1 receptor antagonist, at or before (such as 2-5 hours before) bedtime, for therapeutic benefits (reads on a therapeutically effective amount) [claim 9; ¶s 0030, 0062-63, 0066].
Grigoriadis generally taught CRF1 receptor antagonists, however, did not specifically teach the claim 1 compound. Grigoriadis generally taught decreased levels of 17-OHP, however was not specific a reduction by at least 10 % from baseline, as recited in claim 1.
Chen taught a method of treating CAH in a patient (e.g., human at [col 3, line 52]) in need thereof [col 2, lines 56-62], comprising administering a therapeutically effective amount [col 3, lines 47-53] of a CRF1 receptor antagonist [abstract], wherein the CRF1 receptor antagonist was: 
    PNG
    media_image1.png
    315
    370
    media_image1.png
    Greyscale
(e.g., specific compound at [Example 16]; general formula at [col 2, lines 15-31], where R1 and R2 are independently ethyl, R3 is Cl and R4 is morpholin-4-yl).
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. In the instant case, it is prima facie obvious to combine the active agents (e.g., CRF1 receptor antagonists) of Chen and Grigoriadis, each of which was taught by the prior art to be useful for treating CAH, in order to form a third composition with active agents to be used for the very same purpose, each as individually taught by Chen and Grigoriadis.
The combined teachings of Grigoriadis and Chen were not specific a measurement from baseline.
However, as per Trapp, if the diagnosis of CAH is suspected after infancy, it is important to obtain an early morning baseline 17-hydroxyprogesterone level. The degree of elevation in 17-hydroxyprogesterone will often hint at the underlying diagnosis. If the 17-hydroxyprogesterone level is markedly elevated (>10,000 ng/dL), the diagnosis of classic CAH is likely, whereas levels >2000 ng/ dL but <10,000 ng/dL typically reflect non-classic disease [page 4, 1st paragraph].
Since the combined teachings of Grigoriadis and Chen teach treating CAH by reducing 17-OHP levels, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined Grigoriadis and Chen, a measurement of 17-OHP from baseline, as taught by Trapp. The ordinarily skilled artisan would have been motivated to ascertain the underlying diagnosis, as per the baseline measurement of 17-OHP [Trapp at page 4 and the 1st paragraph].
The combined teachings of Grigoriadis, Chen and Trapp were silent at least a 10 % reduction.
Nevertheless, Nella taught [abstract] treatment of CAH with the administration of therapeutics (hydrocortisone) that reduced the 17-OHP level by 35 % between the baseline (0700 h timepoint, 8313 ng/dL) and 6 month (0700 h timepoint, 2150 ng/dL) measurements [see Table 2; percent reduction calculated as thus: (8313-2150) = 6163; (2150/6163)*100 = 35 %].
Since the combined teachings of Grigoriadis, Chen and Trapp taught reduced levels of 17-OHP in the treatment of CAH, it would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Nella (35 % reduction in 17-OHP over 6 months) within those of the combined prior art. The ordinarily skilled artisan would have been motivated to treat, and manage, CAH, as taught by Nella [Nella at the abstract, and at Table 2]. 
Furthermore, it is prima facie obvious to combine the active agents (e.g., CRF1 receptor antagonists) of Chen and Grigoriadis with those of Trapp (hydrocortisone), each of which was taught by the prior art to be useful for treating CAH, in order to form a third composition with active agents to be used for the very same purpose, each as individually taught by Chen, Grigoriadis and Trapp.
The instant claim 1 recites at least 10 % reduction, from baseline, of 17-OHP.
The instant claim 11 recites at least 15 % reduction, from baseline, of 17-OHP.
The instant claim 12 recites at least 20 % reduction, from baseline, of 17-OHP.
The instant claim 13 recites at least 25 % reduction, from baseline, of 17-OHP.
The instant claim 14 recites at least 10 % reduction, from baseline, of 17-OHP, and maintenance post 24 hours.
The instant claim 15 recites at least 10 % reduction, from baseline, of 17-OHP, and maintenance post 4 weeks.
The instant claim 16 recites at least 10 % reduction, from baseline, of 17-OHP, and maintenance post 6 weeks.
The instant claim 18 recites administration 4 hours prior to sleeping.
Grigoriadis taught administering the active agent 2-5 hours before bedtime. Nella taught reduced 17-OHP levels by 35 % between the baseline and 6 month measurements. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Grigoriadis, Chen, Trapp and Nella read on the instant claims 1, 11-18 and 20-21.
Claims 2-4 are rendered prima facie obvious because Grigoriadis taught 50-1000 mg daily [0063 and 0066].
The instant claim 2 recites 50-1600 mg/day.
The instant claim 3 recites 100-600 mg/day.
The instant claim 4 recites 200 mg/day.
Grigoriadis taught 50-1000 mg daily [0063 and 0066]. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 7-8 are rendered prima facie obvious because Grigoriadis taught pharmaceutical compositions [0061] formed as tablets or capsules [0074]. 
Claims 9-10 are rendered prima facie obvious because Grigoriadis disclosed classic and non-classic CAH [0004, 0034 and 0090-91].
Regarding claims 9-10, Grigoriadis specifically taught treating classic CAH [example 6]. However, it would be prima facie obvious to one of ordinary skill in the art to also treat non-classic CAH. This is because Grigoriadis taught that non-classic patients require life-long clinical management. Accordingly, a significant need exists for treatment regiments, to improve the health, well-being, quality of life, and to manage related disorders in patients with CAH [0005]. 
As such, although Grigoriadis did not specifically exemplify the treatment of non- classic CAH patients, it would be prima facie obvious to an ordinarily skilled artisan to do so. An ordinarily skilled artisan would be motivated by Grigoriadis’ guidance to improve the quality of life of said patients.
Claim 19 is rendered prima facie obvious because Grigoriadis taught the concurrent administration of glucocorticoids (GC) [0070, 0091], determined by the skilled clinician, wherein the administration of active agents was adjustable as desired [0063, 0066].

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argued that Grigoriadis does not teach, suggest or render obvious the specific claimed Compound 1 for the treatment of CAH; Chen is silent a reduction of 17-OHP by at least 10 %; Trapp and Nella do not remedy the deficiencies of Grigoriadis and Chen.
The Examiner responds that Chen taught the claimed compound for treatment of CAH. Grigoriadis taught a reduction of 17-OHP in subjects with CAH. Trapp taught the importance of obtaining reductions of 17-OHP from baseline. Nella taught 35 % 17 OHP reductions from baseline. The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Chen et al (USP 8,030,304 B2), further in view of Trapp et al (Curr Opin Endocrinol Diabetes Obes, 2011 June, 18(3), 166-170), further in view of Nella et al (J Clin Endocrinol Metab, December 2016, 101(12), 4690-4698) and further in view of Dhoot et al (US 2006/0078623).
The 35 U.S.C. 103 rejection over Grigoriadis, Chen, Trapp and Nella has been presented above.
Additionally, Grigoriadis disclosed oral administration [0065], and tablets/capsules [0074].
However, Grigoriadis was silent particle size, as recited in claims 5-6.
But, Dhoot disclosed that the small size of microparticles allows for greater bioavailability of the active agent, since the size permits the particles to pass from the stomach to the small intestine, where dissolution and drug absorption is best [0004]. Active agents at a particle size of about 1 to about 999 micrometers were disclosed [0007].
It would have been prima facie obvious to one of ordinary skill in the art to formulate Grigoriadis’ actives as microparticles, as taught by Dhoot. An ordinarily skilled artisan would have been motivated to increase bioavailability. An ordinarily skilled artisan would have been motivated to have formulated Grigoriadis’ actives at 1-999 microns, because at said diameters, the particles more freely pass through the stomach into the small intestine, where dissolution and drug absorption is best, as taught by Dhoot [0004, 0007].
Claims 5-6 recite microparticles, further limited to 1-20 µm.
Dhoot taught 1-999 micrometers. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argued that Grigoriadis, Chen, Trapp, Nella and Dhoot, alone or in combination, do not teach or suggest each and every element of claim 1.
The Examiner disagrees. The rejection and arguments over the combined teachings of Grigoriadis, Chen, Trapp and Nella were previously discussed. Dhoot was relied upon to teach particle size, wherein the size permitted the particles to pass from the stomach to the small intestine, where dissolution and drug absorption was best [Dhoot at ¶s 0004 and 0007].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 181-220 of copending Application No. 16/639,541, in view of Grigoriadis et al (US 2017/0020877 A1), and further in view of Nella et al (J Clin Endocrinol Metab, December 2016, 101(12), 4690-4698).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require a reduction from baseline of the level of 17-OHP. The reduction is further limited to by at least 10, 15, 20 or 25 % from baseline, with maintenance post 24 hours, and/or post -4 and -6 weeks. Additionally, the instant claims require the compound 
    PNG
    media_image1.png
    315
    370
    media_image1.png
    Greyscale
.
These limitations are not required by the copending claims.
However, Grigoriadis taught a method for reducing 17-OHP levels in a human who has Congenital Adrenal Hyperplasia (CAH) , a genetic disorder [claim 9; ¶s 0004, 0030, 0062-63, 0066]. As per Grigoriadis [0005], a significant need exists for treatment regimens to improve the health, well-being, quality of life, and to manage related disorders in patient with CAH.
Grigoriadis did not teach the instant claim 1 compound.
But, Chen taught a method of treating CAH in a patient (e.g., human at [col 3, line 52]) in need thereof [col 2, lines 56-62], comprising administering a therapeutically effective amount [col 3, lines 47-53] of a CRF1 receptor antagonist [abstract], wherein the CRF1 receptor antagonist was: 
    PNG
    media_image1.png
    315
    370
    media_image1.png
    Greyscale
(e.g., specific compound at [Example 16]; general formula at [col 2, lines 15-31], where R1 and R2 are independently ethyl, R3 is Cl and R4 is morpholin-4-yl).
Finally, Nella taught [abstract] treatment of CAH with the administration of therapeutics (hydrocortisone) that reduced the 17-OHP level by 35 % between the baseline (0700 h timepoint, 8313 ng/dL) and 6 month (0700 h timepoint, 2150 ng/dL) measurements [see Table 2; percent reduction calculated as thus: (8313-2150) = 6163; (2150/6163)*100 = 35 %].
It would have been prima facie obvious to one of ordinary skill in the art to have included, within the copending claims, a reduction from baseline of 17-OHP. Since the copending claims require CRF1 receptor antagonists, generally, the skilled artisan would have been motivated to treat (by reducing 17-OHP) a genetic disorder, where a significant need exists for treatment regimens to improve the health, well-being, quality of life, and to manage related disorders in patients with CAH, as taught by Grigoriadis.
Furthermore, it would have been prima facie obvious to the skilled artisan to include the instant claim 1 compound 
    PNG
    media_image1.png
    315
    370
    media_image1.png
    Greyscale
, motivated by the desire that the specific CRF1 antagonist treats CAH, as taught by Chen.
 It would have been prima facie obvious to the skilled artisan to reduce 17-OHP by 35 % over six months, motivated by the desire to treat and manage CAH, as taught by Nella.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argued that a terminal disclaimer has been submitted over the ‘541 application.
The Examiner responds that it does not appear that an approved terminal disclaimer is included within the Applicant’s file folder. The double patenting rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612